EXHIBIT 10.60

 

CALLAWAY GOLF COMPANY

OFFICER EMPLOYMENT AGREEMENT

 

This Officer Employment Agreement (“Agreement”) is entered into by and between
Callaway Golf Company, a Delaware corporation, (the “Company”) and Steven C.
McCracken (“Employee”).

 

1. TERM. The Company hereby employs Employee and Employee hereby accepts
employment pursuant to the terms and provisions of this Agreement for the period
commencing on the date that this Agreement is fully executed and terminating
March 31, 2007, unless this Agreement is earlier terminated as hereinafter
provided. If Employee is still employed upon expiration of this Agreement,
Employee’s status shall be one of at-will employment. At all times during the
term of this Agreement, Employee shall be considered an employee of the Company
within the meaning of all federal, state and local laws and regulations,
including, but not limited to, laws and regulations governing unemployment
insurance, workers’ compensation, industrial accident, labor and taxes.

 

2. TITLE. Employee shall serve as Senior Executive Vice President, Chief
Administrative Officer, of the Company. Employee’s duties shall be the usual and
customary duties of the offices in which Employee serves. Employee shall report
to the Chief Executive Officer or such other person as the Chief Executive
Officer shall designate from time to time. The Board of Directors and/or the
Chief Executive Officer of the Company may change employee’s title, position
and/or duties at any time.

 

3. SERVICES TO BE EXCLUSIVE. During the term hereof, Employee agrees to devote
Employee’s full productive time and best efforts to the performance of
Employee’s duties hereunder pursuant to the supervision and direction of the
Company’s Board of Directors, its Chief Executive Officer or their designee.
Employee further agrees, as a condition to the performance by the Company of
each and all of its obligations hereunder, that so long as Employee is employed
by the Company, Employee will not directly or indirectly render services of any
nature to, otherwise become employed by, or otherwise participate or engage in
any other business without the Company’s prior written consent. Nothing herein
contained shall be deemed to preclude Employee from having outside personal
investments and involvement with appropriate community or charitable activities,
or from devoting a reasonable amount of time to such matters, provided that this
shall in no manner interfere with or derogate from Employee’s work for the
Company.

 

4. COMPENSATION.

 

(a) Base Salary. The Company agrees to pay Employee a base salary at the rate of
$550,000 per year (prorated for any partial years of employment), payable in
equal installments on regularly scheduled Company pay dates.

 

(b) Annual Bonus. The Company shall provide Employee an opportunity to earn an
annual bonus based upon participation in the Company’s applicable bonus plan as
it may or may not exist from time to time.

 

(c) Long Term Incentive. The Company shall provide Employee an opportunity to
participate in the Company’s applicable long term incentive plan as it may or
may not exist from time to time.

 

5. EXPENSES AND BENEFITS.

 

(a) Reasonable and Necessary Expenses. In addition to the compensation provided
for in Section 4, the Company shall reimburse Employee for all reasonable,
customary and



--------------------------------------------------------------------------------

necessary expenses incurred in the performance of Employee’s duties hereunder.
Employee shall first account for such expenses in accordance with the policies
and procedures set by the Company from time to time for reimbursement of such
expenses. The amount, nature, and extent of such expenses shall always be
subject to the control, supervision and direction of the Company and its Chief
Executive Officer.

 

(b) Paid Time Off. Employee shall accrue paid time off in accordance with the
terms and conditions of the Company’s Paid Time Off Program, as stated in the
Company’s Employee Handbook, and as may be modified from time to time. Subject
to the maximum accrual permitted under the Paid Time Off Program, Employee shall
accrue paid time off at the rate of thirty (30) days per year. The time off may
be taken any time during the year subject to prior approval by the Company. The
Company reserves the right to pay Employee for unused, accrued benefits in lieu
of providing time off.

 

(c) Insurance. During Employee’s employment with the Company pursuant to this
Agreement, the Company shall provide for Employee to:

 

(i) participate in the Company’s health insurance and disability insurance plans
as the same may be modified from time to time;

 

(ii) receive, if Employee is insurable under usual underwriting standards, term
life insurance coverage on Employee’s life, payable to whomever Employee
directs, in an amount equal to three (3) times Employee’s base salary, not to
exceed a maximum of $1,500,000.00 in coverage, provided that Employee completes
the required health statement and application and that Employee’s physical
condition does not prevent Employee from qualifying for such insurance coverage
under reasonable terms and conditions; and

 

(d) Retirement. Employee shall be permitted to participate in the Company’s
401(k) retirement investment plan, employee stock purchase plan and executive
deferred compensation plan pursuant to the terms of such plans, as the same may
be modified from time to time, to the extent such plans are offered to other
officers of the Company.

 

(e) Estate Planning and Other Perquisites. To the extent the Company provides
tax and estate planning and related services, or any other perquisites and
personal benefits to other officers generally from time to time, such services
and perquisites shall be made available to Employee on the same terms and
conditions.

 

(f) Country Club Membership. Employee shall be provided with access to a country
club in accordance with the Company’s country club use policy, as modified from
time to time. The club membership itself shall belong to, and be the property
of, the Company and not Employee.

 

6. TAXES. Employee acknowledges that Employee is responsible for all taxes
related to Employee’s compensation except for those taxes for which the Company
is obligated to pay under applicable law or regulation. Employee agrees that the
Company may withhold from Employee’s compensation any amounts that the Company
is required to withhold under applicable law or regulation.

 

7. TERMINATION OF EMPLOYMENT.

 

(a) Termination by the Company Without Substantial Cause. Employee’s employment
under this Agreement may be terminated by the Company at any time without
substantial cause. In the event of a termination by the Company without
substantial cause, Employee shall be entitled to receive (i) any compensation
accrued and unpaid as of the date of termination; (ii)

 

2



--------------------------------------------------------------------------------

a cash payment equal to Employee’s target bonus for the current year pro-rated
over the portion of the year actually employed; and (iii) the immediate vesting
of all unvested equity-based incentive awards held by Employee as of the date of
termination. In addition to the foregoing and subject to the provisions thereof,
Employee shall be eligible to receive Special Severance as described in
subsection 7(g) and Incentive Payments as described in subsection 7(h).

 

(b) Termination by the Company for Substantial Cause or by Employee Without Good
Reason. Employee’s employment under this Agreement may be terminated immediately
and at any time by the Company for substantial cause or by Employee without good
reason. In the event of such a termination, Employee shall be entitled to
receive (i) any compensation accrued and unpaid as of the date of termination;
and (ii) no other severance. “Substantial cause” shall mean Employee’s
(i) failure to substantially perform Employee’s duties; (ii) material breach of
this Agreement; (iii) misconduct, including but not limited to, use or
possession of illegal drugs during work and/or any other action that is damaging
or detrimental in a significant manner to the Company; (iv) conviction of, or
plea of guilty or nolo contendere to, a felony; or (v) failure to cooperate
with, or any attempt to obstruct or improperly influence, any investigation
authorized by the Board of Directors or any governmental or regulatory agency.

 

(c) Termination by Employee for Good Reason or Non-Renewal.

 

(i) Employee’s employment under this Agreement may be terminated immediately by
Employee for good reason at any time. In the event of a termination by Employee
for good reason, Employee shall be entitled to receive (i) any compensation
accrued and unpaid as of the date of termination; (ii) a cash payment equal to
Employee’s target bonus for the current year pro-rated over the portion of the
year actually employed; and (iii) the immediate vesting of all unvested
equity-based incentive awards held by Employee as of the date of termination. In
addition to the foregoing and subject to the provisions thereof, Employee shall
be eligible to receive Special Severance as described in subsection 7(g) and
Incentive Payments as described in subsection 7(h). “Good Reason” shall mean a
material breach of this Agreement by the Company.

 

(ii) Should this Agreement expire pursuant to its terms and Employee becomes an
at-will employee pursuant to Section 1, and provided further that the Company
has not offered Employee a new employment agreement on substantially the same or
better terms and has not otherwise terminated Employee’s employment for
substantial cause or due to permanent disability, then Employee shall have the
option for forty-five (45) days following the expiration of this Agreement to
terminate Employee’s employment due to the Company’s non-renewal. In the event
of a termination of employment by Employee for non-renewal, Employee shall be
entitled to receive any compensation accrued and unpaid as of the date of
termination; a cash payment equal to Employee’s target bonus for the current
year pro-rated over the portion of the year actually employed; and the immediate
vesting of all unvested equity-based incentive awards held by Employee as of the
date of termination. In addition to the foregoing and subject to the provisions
thereof, Employee shall be eligible to receive Special Severance as described in
subsection 7(g) and Incentive Payments as described in subsection 7(h). It is
expressly understood that if Employee and the Company enter into a new written
employment agreement, or if the Company offers Employee a new written employment
agreement on substantially the same or better terms, then Employee shall have no
right or option to terminate employment for non-renewal of this Agreement. It is
further understood that any termination of Employee’s employment by the Company
during any such forty-five day period for reasons other than substantial cause
or permanent disability shall be deemed to be a termination by Employee for
non-renewal pursuant to this section.

 

(d) Termination Due to Permanent Disability. Subject to all applicable laws,
Employee’s employment under this Agreement may be terminated immediately by the
Company in the event Employee becomes permanently disabled. Permanent disability
shall be defined as

 

3



--------------------------------------------------------------------------------

Employee’s failure to perform or being unable to perform all or substantially
all of Employee’s duties under this Agreement for a continuous period of more
than six (6) months on account of any physical or mental disability, either as
mutually agreed to by the parties or as reflected in the opinions of three
(3) qualified physicians, one of which has been selected by the Company, one of
which has been selected by Employee, and one of which has been selected by the
two other physicians jointly. In the event of a termination by the Company due
to Employee’s permanent disability, Employee shall be entitled to (i) any
compensation accrued and unpaid as of the date of termination; (ii) a cash
payment equal to Employee’s target bonus for the current year pro-rated over the
portion of the year actually employed; (iii) severance payments equal to
Employee’s then current base salary at the same rate and on the same schedule as
in effect at the time of termination for a period of six (6) months from the
date of termination; (iv) the immediate vesting of all unvested equity-based
incentive awards held by Employee that would have vested had Employee remained
employed pursuant to this Agreement for a period of six (6) months from the date
of such termination; (v) the payment of premiums owed for COBRA insurance
benefits for a period of twelve (12) months from the date of termination; and
(vi) no other severance. The Company shall be entitled to take as an offset
against any amounts due pursuant to subsections (iii) and (v) above, any amounts
received by Employee pursuant to disability or other insurance, or similar
sources, provided by the Company.

 

(e) Termination by Mutual Agreement of the Parties. Employee’s employment
pursuant to this Agreement may be terminated at any time upon the mutual
agreement in writing of the parties. Any such termination of employment shall
have the consequences specified in such agreement.

 

(f) Pre-Termination Rights. The Company shall have the right, at its option, to
require Employee to vacate Employee’s office or otherwise remain off the
Company’s premises and to cease any and all activities on the Company’s behalf
without such action constituting a termination of employment or a breach of this
Agreement.

 

(g) Special Severance.

 

(i) Amount in Event of a Termination Pursuant to Section 7(a) or 7(c). In the
event of a termination pursuant to Sections 7(a) or 7(c) of this Agreement,
Special Severance shall consist of a total amount equal to 0.750 times the sum
of Employee’s most recent annual base salary and annual target bonus, payable in
equal installments on the same pay schedule as in effect at the time of
termination over a period of eighteen (18) months from the date of termination.

 

(ii) Amount in the Event of a Termination Pursuant to Section 9. In the event of
a termination pursuant to Section 9 of this Agreement, then Special Severance
shall consist of a total amount equal to 1.495 times the sum of the Employee’s
most recent annual base salary and annual target bonus, payable in equal
installments on the same pay schedule as in effect at the time of termination
over a period of thirty-six (36) months from the date of termination. All such
Special Severance shall be subject to the provisions of Section 9(c).

 

(iii) Additional Special Severance. In addition to the Special Severance
referenced above, Employee shall be entitled to the payment of premiums owed for
COBRA and/or CalCOBRA insurance benefits and the continuation of the tax and
estate planning service benefit (on the then-existing terms and conditions)
through the period during which Employee is receiving Special Severance. In
addition, the Company shall offer to provide, at Company expense, up to one
(1) year of outplacement services through a professional outplacement firm of
the Company’s choosing.

 

(iv) Conditions on Receiving Special Severance and/or Additional Special
Severance. Notwithstanding anything else to the contrary, it is expressly
understood that any obligation of the Company to pay Special Severance and/or
Additional Special Severance pursuant to

 

4



--------------------------------------------------------------------------------

this Agreement shall be subject to Employee’s continued compliance with the
terms and conditions of Sections 8 and 11; Employee’s continued forbearance from
directly, indirectly or in any other way, disparaging the Company, its officers
or employees, vendors, customers, products or activities, or otherwise
interfering with the Company’s press, public and media relations; and the
execution by Employee, prior to receiving any Special Severance or Additional
Special Severance, of a release in the form attached hereto as Exhibit B.

 

(h) Incentive Payments.

 

(i) Amount in the Event of a Termination Pursuant to Sections 7(a) or 7(c). In
the event of a termination pursuant to Sections 7(a) or 7(c) of this Agreement,
Employee shall be offered the opportunity to receive Incentive Payments in a
total amount equal to 0.750 times the sum of Employee’s most recent annual base
salary and target bonus, payable in equal installments on the same pay schedule
in effect at the time of termination over a period of eighteen (18) months from
the date of termination.

 

(ii) Amount in the Event of a Termination Pursuant to Section 9. In the event of
a termination pursuant to Section 9 of this Agreement, Employee shall be offered
the opportunity to receive Incentive Payments in a total amount equal to 1.495
times the sum of Employee’s most recent annual base salary and annual target
bonus, payable in equal installments on the same pay schedule as in effect at
the time of termination over a period of thirty-six (36) months from the date of
termination. All such Incentive Payments shall be subject to the provisions of
Section 9(c).

 

(iii) Terms and Conditions for Incentive Payments. Employee may receive
Incentive Payments so long as Employee chooses not to engage (whether as an
owner, employee, agent, consultant, or in any other capacity) in any business or
venture that competes with the business of the Company or any of its affiliates.
If Employee chooses to engage in such activities, then the Company shall have no
obligation to make further Incentive Payments commencing upon the date which
Employee chooses to do so.

 

(iv) Sole Consideration. Employee and the Company agree and acknowledge that the
sole and exclusive consideration for the Incentive Payments is Employee’s
forbearance as described in subsection 7(h)(iii) above. In the event that
subsection 7(h)(iii) is deemed unenforceable or invalid for any reason, then the
Company will have no obligation to make Incentive Payments for the period of
time during which it has been deemed unenforceable or invalid. The obligations
and duties of this subsection 7(h) shall be separate and distinct from the other
obligations and duties set forth in this Agreement, and any finding of
invalidity or unenforceability of this subsection 7(h) shall have no effect upon
the validity or invalidity of the other provisions of this Agreement.

 

(i) Treatment of Special Severance, Additional Special Severance and Incentive
Payments. Any Special Severance, Additional Special Severance and Incentive
Payments shall be subject to usual and customary employee payroll practices and
all applicable withholding requirements.

 

(j) Other. Except for the amounts specifically provided pursuant to this
Section 7, Employee shall not be entitled to any further compensation, bonus,
damages, restitution, relocation benefits, or other severance benefits upon
termination of employment. The amounts payable to Employee pursuant to these
Sections shall not be treated as damages, but as compensation to which Employee
may be entitled by reason of termination of employment under the applicable
circumstances. The Company shall not be entitled to set off against the amounts
payable to Employee pursuant to this Section 7 any amounts earned by Employee in
other employment after

 

5



--------------------------------------------------------------------------------

termination of Employee’s employment with the Company pursuant to this
Agreement, or any amounts which might have been earned by Employee in other
employment had Employee sought such other employment. The provisions of this
Section 7 shall not limit Employee’s rights under or pursuant to any other
agreement or understanding with the Company regarding any pension, profit
sharing, insurance or other employee benefit plan of the Company to which
Employee is entitled pursuant to the terms of such plan.

 

(k) Treatment of Special Severance and Incentive Payments; Catch-Up Payments.
Any Special Severance and Incentive Payments shall be subject to usual and
customary employee payroll practices and all applicable withholding
requirements. If required pursuant to Section 409A of the Internal Revenue Code
of 1986, or any regulations or other binding guidance promulgated thereunder, to
delay the payment of any Special Severance or Incentive Payments for six
(6) months following termination, then on the day following the end of such
six-month period the Company shall make a Catch-Up Payment equal to the total
amount of such payments that would have been made during the six-month period
but for the application of Section 409A plus interest calculated at the one-year
Treasury Bill rate.

 

(l) Forfeiture. If the Company is required to prepare an accounting restatement
due to material noncompliance of the Company, as a result of the intentional
misconduct or gross negligence of the Employee, with any financial reporting
requirement under the United States securities laws, or if the Employee is one
of the persons subject to automatic forfeiture under section 304 of the
Sarbanes-Oxley Act of 2002, then, in addition to any penalty prescribed by
section 304, the Employee shall forfeit all of the following: any bonus paid in
the twelve (12) month period following the date of the filing of the financial
document embodying the restatement, any gain on the sale of Company securities
during that same period, the right to receive Special Severance and Incentive
Payments, and any unvested and/or unexercised equity-based incentive awards.

 

8. OTHER EMPLOYEE DUTIES AND OBLIGATIONS.

 

In addition to any other duties and obligations set forth in this Agreement,
Employee shall be obligated as follows:

 

(a) Compliance. Employee shall be required to comply with all policies and
procedures of the Company as such shall be adopted, modified or otherwise
established by the Company from time to time, including but not limited to the
Company’s Code of Conduct.

 

(b) Trade Secrets and Confidential Information.

 

(i) As used in this Agreement, the term “Trade Secrets and Confidential
Information” means information, whether written or oral, not generally available
to the public, regardless of whether it is suitable to be patented, copyrighted
and/or trademarked, which is received from the Company and/or its affiliates,
either directly or indirectly, including but not limited to concepts, ideas,
plans and strategies involved in the Company’s and/or its affiliates’ products,
the processes, formulae and techniques disclosed by the Company and/or its
affiliates to Employee or observed by Employee, the designs, inventions and
innovations and related plans, strategies and applications which Employee
develops during the term of this Agreement in connection with the work performed
by Employee for the Company and/or its affiliates; and third party information
which the Company and/or its affiliates has/have agreed to keep confidential.

 

(ii) While employed by the Company, Employee will have access to and become
familiar with Trade Secrets and Confidential Information. Employee acknowledges
that Trade Secrets and Confidential Information are owned and shall continue to
be owned solely by the Company and/or its affiliates. Employee agrees that
Employee will not, at any time, whether during

 

6



--------------------------------------------------------------------------------

or subsequent to Employee’s employment by the Company and/or its affiliates, use
or disclose Trade Secrets and Confidential Information for any competitive
purpose or divulge the same to any person other than the Company or persons with
respect to whom the Company has given its written consent, unless Employee is
compelled to make disclosure by governmental process. In the event Employee
believes that Employee is legally required to disclose any Trade Secrets or
Confidential Information, Employee shall give reasonable notice to the Company
prior to disclosing such information and shall assist the Company in taking such
legally permissible steps as are reasonable and necessary to protect the Trade
Secrets or Confidential Information, including, but not limited to execution by
the receiving party of a non-disclosure agreement in a form acceptable to the
Company.

 

(iii) Employee agrees to execute such secrecy, non-disclosure, patent,
trademark, copyright and other proprietary rights agreements, if any, as the
Company may from time to time reasonably require.

 

(iv) The provisions of this subsection 8(b) shall survive the termination or
expiration of this Agreement, and shall be binding upon Employee in perpetuity.

 

(c) Assignment of Rights.

 

(i) As used in this Agreement, “Designs, Inventions and Innovations,” whether or
not they have been patented, trademarked, or copyrighted, include, but are not
limited to designs, inventions, innovations, ideas, improvements, processes,
sources of and uses for materials, apparatus, plans, systems and computer
programs relating to the design, manufacture, use, marketing, distribution and
management of the Company’s and/or its affiliates’ products.

 

(ii) As a material part of the terms and understandings of this Agreement,
Employee agrees to assign to the Company all Designs, Inventions and Innovations
developed, conceived and/or reduced to practice by Employee, alone or with
anyone else, in connection with the work performed by Employee for the Company
during Employee’s employment with the Company, regardless of whether they are
suitable to be patented, trademarked and/or copyrighted.

 

(iii) Employee agrees to disclose in writing to the President of the Company any
Design, Invention or Innovation relating to the business of the Company and/or
its affiliates, which Employee develops, conceives and/or reduces to practice in
connection with any work performed by Employee for the Company, either alone or
with anyone else, while employed by the Company and/or within twelve (12) months
of the termination of employment. Employee shall disclose all Designs,
Inventions and Innovations to the Company, even if Employee does not believe
that Employee is required under this Agreement, or pursuant to California Labor
Code Section 2870, to assign Employee’s interest in such Design, Invention or
Innovation to the Company. If the Company and Employee disagree as to whether or
not a Design, Invention or Innovation is included within the terms of this
Agreement, it will be the responsibility of Employee to prove that it is not
included.

 

(iv) Pursuant to California Labor Code Section 2870, the obligation to assign as
provided in this Agreement does not apply to any Design, Invention or Innovation
to the extent such obligation would conflict with any state or federal law. The
obligation to assign as provided in this Agreement does not apply to any Design,
Invention or Innovation that Employee developed entirely on Employee’s own time
without using the Company’s equipment, supplies, facilities or Trade Secrets and
Confidential Information, except those Designs, Inventions or Innovations that
either relate at the time of conception or reduction to practice to the
Company’s and/or its affiliates’ business, or actual or demonstrably anticipated
research of the Company and/or its affiliates; or result from any work performed
by Employee for the Company and/or its affiliates.

 

7



--------------------------------------------------------------------------------

(v) Employee agrees that any Design, Invention and/or Innovation which is
required under the provisions of this Agreement to be assigned to the Company
shall be the sole and exclusive property of the Company. Upon the Company’s
request, at no expense to Employee, Employee shall execute any and all proper
applications for patents, copyrights and/or trademarks, assignments to the
Company, and all other applicable documents, and will give testimony when and
where requested to perfect the title and/or patents (both within and without the
United States) in all Designs, Inventions and Innovations belonging to the
Company.

 

(vi) The provisions of this subsection 8(c) shall survive the termination or
expiration of this Agreement, and shall be binding upon Employee in perpetuity.

 

(d) Competing Business. To the fullest extent permitted by law, Employee agrees
that, while employed by the Company, Employee will not, directly or indirectly
(whether as employee, agent, consultant, holder of a beneficial interest,
creditor, or in any other capacity), engage in any business or venture which
conflicts with Employee’s duties under this Agreement, including services that
are directly or indirectly in competition with the business of the Company or
any of its affiliates, or have any interest in any person, firm, corporation, or
venture which engages directly or indirectly in competition with the business of
the Company or any of its affiliates. For purposes of this section, the
ownership of interests in a broadly based mutual fund shall not constitute
ownership of the stocks held by the fund.

 

(e) Other Employees. Except as may be required in the performance of Employee’s
duties hereunder, Employee shall not cause or induce, or attempt to cause or
induce, any person now or hereafter employed by the Company or any of its
affiliates to terminate such employment. This obligation shall remain in effect
while Employee is employed by the Company and for a period of one (1) year
thereafter.

 

(f) Suppliers. While employed by the Company, and for one (1) year thereafter,
Employee shall not cause or induce, or attempt to cause or induce, any person or
firm supplying goods, services or credit to the Company or any of its affiliates
to diminish or cease furnishing such goods, services or credit.

 

(g) Conflict of Interest. While employed by the Company, Employee shall comply
with all Company policies regarding actual or apparent conflicts of interest
with respect to Employee’s duties and obligations to the Company.

 

(h) Non-Disparagement. While employed by the Company, and for one (1) year
thereafter, Employee shall not in any way undertake to harm, injure or disparage
the Company, its officers, directors, employees, agents, affiliates, vendors,
products, or customers, or their successors, or in any other way exhibit an
attitude of hostility toward them.

 

(i) Surrender of Equipment, Books and Records. Employee understands and agrees
that all equipment, books, records, customer lists and documents connected with
the business of the Company and/or its affiliates are the property of and belong
to the Company. Under no circumstances shall Employee remove from the Company’s
facilities any of the Company’s and/or its affiliates’ equipment, books,
records, documents, lists or any copies of the same without the Company’s
permission, nor shall Employee make any copies of the Company’s and/or its
affiliates’ books, records, documents or lists for use outside the Company’s
office except as specifically authorized by the Company. Employee shall return
to the Company and/or its affiliates all equipment, books, records, documents
and customer lists belonging to the Company and/or its affiliates upon
termination of Employee’s employment with the Company.

 

8



--------------------------------------------------------------------------------

9. RIGHTS UPON A CHANGE IN CONTROL.

 

(a) Notwithstanding anything in this Agreement to the contrary, if upon or at
any time during the term of this Agreement there is a Termination Event (as
defined below) that occurs within one (1) year following any Change in Control
(as defined in Exhibit A), Employee shall be treated as if Employee had been
terminated by the Company without substantial cause pursuant to Section 7(a).

 

(b) A “Termination Event” shall mean the occurrence of any one or more of the
following, and in the absence of Employee’s permanent disability (defined in
Section 7(d)), Employee’s death, or any of the factors enumerated in
Section 7(b) providing for termination by the Company for substantial cause:

 

(i) the termination or material breach of this Agreement by the Company;

 

(ii) a failure by the Company to obtain the assumption of this Agreement by any
successor to the Company or any assignee of all or substantially all of the
Company’s assets or business;

 

(iii) any material diminishment in the title, position, duties, responsibilities
or status that Employee had with the Company, as a publicly traded entity,
immediately prior to the Change in Control;

 

(iv) any reduction, limitation or failure to pay or provide any of the
compensation, reimbursable expenses, equity-based incentive awards, incentive
programs, or other benefits or perquisites provided to Employee under the terms
of this Agreement or any other agreement or understanding between the Company
and Employee, or pursuant to the Company’s policies and past practices as of the
date immediately prior to the Change in Control; or

 

(v) any requirement that Employee relocate or any assignment to Employee of
duties that would make it unreasonably difficult for Employee to maintain the
principal residence Employee had immediately prior to the Change in Control.

 

(c) To the extent that any or all of the payments and benefits provided for in
this Agreement and pursuant to any other agreements with Employee constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code (the “Code”) and, but for this Section 9, would be subject to the excise
tax imposed by Section 4999 of the Code, then the aggregate amount of such
payments and benefits shall be reduced by the minimum amounts necessary to equal
one dollar less than the amount which would result in such payments and benefits
being subject to such excise tax. The reduction, unless the employee elects
otherwise, shall be in such order that provides employee with the greatest
after-tax amount possible. All determinations required to be made under this
Section 9, including whether a payment would result in a parachute payment and
the assumptions to be utilized in arriving at such determination, shall be made
by a nationally recognized accounting firm agreed to by the Company and
Employee. The Company shall pay the cost of the accounting firm, and the
accounting firm shall provide detailed supporting calculations both to the
Company and the Employee. The determination of the accounting firm shall be
final and binding upon the Company and the Employee, except that if, as a result
of subsequent events or conditions (including a subsequent payment or the
absence of a subsequent payment or a determination by the Internal Revenue
Service or applicable court), it is determined that the excess parachute
payments, excise tax or any reduction in the amount of payments and benefits, is
or should be other than as determined initially, an appropriate adjustment shall
be made, as applicable, to reflect the final determination.

 

9



--------------------------------------------------------------------------------

10. MISCELLANEOUS.

 

(a) Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and the successors and assigns of the Company.
Employee shall have no right to assign Employee’s rights, benefits, duties,
obligations or other interests in this Agreement, it being understood that this
Agreement is personal to Employee.

 

(b) Entire Understanding. This Agreement sets forth the entire understanding of
the parties hereto with respect to the subject matter hereof, and no other
representations, warranties or agreements whatsoever as to that subject matter
have been made by Employee or the Company. This Agreement shall not be modified,
amended or terminated except by another instrument in writing executed by the
parties hereto. This Agreement replaces and supersedes any and all prior
understandings or agreements between Employee and the Company regarding
employment.

 

(c) Notices. Any notice, request, demand, or other communication required or
permitted hereunder, shall be deemed properly given when actually received or
within five (5) days of mailing by certified or registered mail, postage
prepaid, to Employee at the address currently on file with the Company, and to
the Company at:

 

  Company: Callaway Golf Company

       2180 Rutherford Road

       Carlsbad, California 92008

       Attn: George Fellows

       President and Chief Executive Officer

 

or to such other address as Employee or the Company may from time to time
furnish, in writing, to the other.

 

(d) Headings. The headings of the several sections and paragraphs of this
Agreement are inserted solely for the convenience of reference and are not a
part of and are not intended to govern, limit or aid in the construction of any
term or provision hereof.

 

(e) Waiver. Failure of either party at any time to require performance by the
other of any provision of this Agreement shall in no way affect that party’s
rights thereafter to enforce the same, nor shall the waiver by either party of
any breach of any provision hereof be held to be a waiver of any succeeding
breach of any provision or a waiver of the provision itself.

 

(f) Applicable Law. This Agreement shall constitute a contract under the
internal laws of the State of California and shall be governed and construed in
accordance with the laws of said state as to both interpretation and
performance.

 

(g) Severability. In the event any provision or provisions of this Agreement is
or are held invalid, the remaining provisions of this Agreement shall not be
affected thereby.

 

(h) Advertising Waiver. Employee agrees to permit the Company and/or its
affiliates, and persons or other organizations authorized by the Company and/or
its affiliates, to use, publish and distribute advertising or sales promotional
literature concerning the products of the Company and/or its affiliates, or the
machinery and equipment used in the manufacture thereof, in which Employee’s
name and/or pictures of Employee taken in the course of Employee’s provision of
services to the Company and/or its affiliates, appear. Employee hereby waives
and releases any claim or right Employee may otherwise have arising out of such
use, publication or distribution.

 

10



--------------------------------------------------------------------------------

(i) Counterparts. This Agreement may be executed in one or more counterparts
which, when fully executed by the parties, shall be treated as one agreement.

 

11. IRREVOCABLE ARBITRATION OF DISPUTES.

 

(a) Employee and the Company agree that any dispute, controversy or claim
arising hereunder or in any way related to this Agreement, its interpretation,
enforceability, or applicability, or relating to Employee’s employment, or the
termination thereof, that cannot be resolved by mutual agreement of the parties
shall be submitted to binding arbitration. This includes, but is not limited to,
alleged violations of federal, state and/or local statutes, claims based on any
purported breach of duty arising in contract or tort, including breach of
contract, breach of the covenant of good faith and fair dealing, violation of
public policy, violation of any statutory, contractual or common law rights, but
excluding workers’ compensation, unemployment matters, or any matter falling
within the jurisdiction of the state Labor Commissioner. The parties agree that
arbitration is the parties’ only recourse for such claims and hereby waive the
right to pursue such claims in any other forum, unless otherwise provided by
law. Any court action involving a dispute which is not subject to arbitration
shall be stayed pending arbitration of arbitrable disputes.

 

(b) Employee and the Company agree that the arbitrator shall have the authority
to issue provisional relief. Employee and the Company further agree that each
has the right, pursuant to California Code of Civil Procedure section 1281.8, to
apply to a court for a provisional remedy in connection with an arbitrable
dispute so as to prevent the arbitration from being rendered ineffective.

 

(c) Any demand for arbitration shall be in writing and must be communicated to
the other party prior to the expiration of the applicable statute of
limitations.

 

(d) The arbitration shall be administered by JAMS pursuant to its Employment
Arbitration Rules and Procedures. The arbitration shall be conducted in San
Diego by a former or retired judge or attorney with at least 10 years experience
in employment-related disputes, or a non-attorney with like experience in the
area of dispute, who shall have the power to hear motions, control discovery,
conduct hearings and otherwise do all that is necessary to resolve the matter.
The parties must mutually agree on the arbitrator. If the parties cannot agree
on the arbitrator after their best efforts, an arbitrator will be selected from
JAMS pursuant to its Employment Arbitration Rules and Procedures. The Company
shall pay the costs of the arbitrator’s fees.

 

(e) The arbitration will be decided upon a written decision of the arbitrator
stating the essential findings and conclusions upon which the award is based.
The arbitrator shall have the authority to award damages, if any, to the extent
that they are available under applicable law(s). The arbitration award shall be
final and binding, and may be entered as a judgment in any court having
competent jurisdiction. Either party may seek review pursuant to California Code
of Civil Procedure section 1286, et seq.

 

(f) It is expressly understood that the parties have chosen arbitration to avoid
the burdens, costs and publicity of a court proceeding, and the arbitrator is
expected to handle all aspects of the matter, including discovery and any
hearings, in such a way as to minimize the expense, time, burden and publicity
of the process, while assuring a fair and just result. In particular, the
parties expect that the arbitrator will limit discovery by controlling the
amount of discovery that may be taken (e.g., the number of depositions or
interrogatories) and

 

11



--------------------------------------------------------------------------------

by restricting the scope of discovery only to those matters clearly relevant to
the dispute. However, at a minimum, each party will be entitled to at least one
(1) deposition and shall have access to essential documents and witnesses as
determined by the arbitrator.

 

(g) The provisions of this Section shall survive the expiration or termination
of the Agreement, and shall be binding upon the parties.

 

THE PARTIES HAVE READ SECTION 11 AND IRREVOCABLY AGREE TO ARBITRATE ANY DISPUTE
IDENTIFIED ABOVE.

 

_______ (Employee)                                 _______ (Company)

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective the date first written above.

 

EMPLOYEE       COMPANY        

Callaway Golf Company, a Delaware corporation

       

By: 

   

Steven C. McCracken

         

George Fellows

               

President and Chief Executive Officer

Dated: 

         

Dated: 

   

 

12



--------------------------------------------------------------------------------

 

EXHIBIT A

 

CHANGE IN CONTROL

 

A “Change in Control” means the following and shall be deemed to occur if any of
the following events occurs:

 

1. Any person, entity or group, within the meaning of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”) but excluding the
Company and its subsidiaries and any employee benefit or stock ownership plan of
the Company or its subsidiaries and also excluding an underwriter or
underwriting syndicate that has acquired the Company’s securities solely in
connection with a public offering thereof (such person, entity or group being
referred to herein as a “Person”) becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either the then outstanding shares of Common Stock or the combined voting power
of the Company’s then outstanding securities entitled to vote generally in the
election of directors; or

 

2. Individuals who, as of the effective date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company,
provided that any individual who becomes a director after the effective date
hereof whose election, or nomination for election by the Company’s shareholders,
is approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered to be a member of the Incumbent Board
unless that individual was nominated or elected by any Person having the power
to exercise, through beneficial ownership, voting agreement and/or proxy, 20% or
more of either the outstanding shares of Common Stock or the combined voting
power of the Company’s then outstanding voting securities entitled to vote
generally in the election of directors, in which case that individual shall not
be considered to be a member of the Incumbent Board unless such individual’s
election or nomination for election by the Company’s shareholders is approved by
a vote of at least two-thirds of the directors then comprising the Incumbent
Board; or

 

3. Consummation by the Company of the sale, lease, exchange or other
disposition, in one transaction or a series of transactions, by the Company of
all or substantially all of the Company’s assets or a reorganization or merger
or consolidation of the Company with any other person, entity or corporation,
other than

 

(a) a reorganization or merger or consolidation that would result in the voting
securities of the Company outstanding immediately prior thereto (or, in the case
of a reorganization or merger or consolidation that is preceded or accomplished
by an acquisition or series of related acquisitions by any Person, by tender or
exchange offer or otherwise, of voting securities representing 5% or more of the
combined voting power of all securities of the Company, immediately prior to
such acquisition or the first acquisition in such series of acquisitions)
continuing to represent, either by remaining outstanding or by being converted
into voting securities of another entity, more than 50% of the combined voting
power of the voting securities of the Company or such other entity outstanding
immediately after such reorganization or merger or consolidation (or series of
related transactions involving such a reorganization or merger or
consolidation), or

 

(b) a reorganization or merger or consolidation effected to implement a
recapitalization or reincorporation of the Company (or similar transaction) that
does not result in a material change in beneficial ownership of the voting
securities of the Company or its successor; or

 

4. Approval by the shareholders of the Company or an order by a court of
competent jurisdiction of a plan of complete liquidation or dissolution of the
Company.

 

13



--------------------------------------------------------------------------------

 

EXHIBIT B

 

RELEASE OF CLAIMS – GENERAL RELEASE

 

This Release of Claims – General Release (“Release”) is effective as of the date
provided for in Section 10 below, and is made by and between ______________
(“Employee”), pursuant to the Officer Employment Agreement (the “Agreement”) to
which this document is attached, and Callaway Golf Company (the “Company”), a
Delaware corporation. This Release is entered into in light of the fact that
Employee’s employment with the Company will terminate and Employee will be
eligible to receive Special Severance pursuant to Section 7 of the Agreement.

 

1. Consideration. In consideration for the payment of Special Severance,
Employee agrees to the terms and provisions set forth in this Release.

 

2. Release.

 

(a) Employee hereby irrevocably and unconditionally releases and forever
discharges the Company, its predecessors, successors, subsidiaries, affiliates
and benefit plans, and each and every past, present and future officer,
director, employee, representative and attorney of the Company, its,
predecessors, successors, subsidiaries, affiliates and benefit plans, and their
successors and assigns (collectively referred to herein as the “Releasees”),
from any, every, and all charges, complaints, claims, causes of action, and
lawsuits of any kind whatsoever, including, to the extent permitted under the
law, all claims which Employee has against the Releasees, or any of them,
arising from or in any way related to circumstances or events arising out of
Employee’s employment by the Company, including, but not limited to, harassment,
discrimination, retaliation, failure to progressively discipline Employee,
termination of employment, violation of state and/or federal wage and hour laws,
violations of any notice requirement, violations of the California Labor Code,
or breach of any employment agreement, together with any and all other claims
Employee now has or may have against the Releasees through and including
Employee’s date of termination from the Company, provided, however, that
Employee does not waive or release the right to enforce the Agreement, the right
to enforce any stock option, restricted stock, retirement, welfare or other
benefit plan, agreement or arrangement, or any rights to indemnification or
reimbursement, whether pursuant to charter and by-laws of the Company or its
affiliates, applicable state laws, D&O insurance policies, or otherwise.
EMPLOYEE ALSO SPECIFICALLY AGREES AND ACKNOWLEDGES THAT EMPLOYEE IS WAIVING ANY
RIGHT TO RECOVERY AGAINST RELEASEES BASED ON STATE OR FEDERAL AGE, SEX,
PREGNANCY, RACE, COLOR, NATIONAL ORIGIN, MARITAL STATUS, RELIGION, VETERAN
STATUS, DISABILITY, SEXUAL ORIENTATION, MEDICAL CONDITION OR OTHER
ANTI-DISCRIMINATION LAWS, INCLUDING, WITHOUT LIMITATION, TITLE VII, THE
AMERICANS WITH DISABILITIES ACT, THE CALIFORNIA FAIR HOUSING AND EMPLOYMENT ACT,
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE FAMILY MEDICAL RIGHTS ACT,
THE CALIFORNIA FAMILY RIGHTS ACT OR BASED ON THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OR THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT, ALL AS
AMENDED, WHETHER SUCH CLAIM BE BASED UPON AN ACTION FILED BY EMPLOYEE OR A
GOVERNMENTAL AGENCY.

 

(b) Employee understands that rights or claims under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621, et seq.) that may arise after the date
this Release is executed are not waived. Nothing in this Release shall be
construed to prohibit Employee from exercising Employee’s right to file a charge
with the Equal Employment Opportunity Commission or from participating in any
investigation or proceeding conducted by the Equal Employment Opportunity
Commission.

 

14



--------------------------------------------------------------------------------

(c) Employee understands and agrees that if Employee files such a charge, the
Company has the right to raise the defense that the charge is barred by this
Release.

 

3. Employee also waives all rights under section 1542 of the Civil Code of the
State of California. Section 1542 provides as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

4. Governing Law. This Release shall be construed and enforced in accordance
with the internal laws of the State of California.

 

5. Binding Effect. This Release shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, personal representatives,
successors and assigns.

 

6. Irrevocable Arbitration of Disputes.

 

(a) Employee and the Company agree that any dispute, controversy or claim
arising hereunder or in any way related to this Release, its interpretation,
enforceability, or applicability, or relating to Employee’s employment, or the
termination thereof, that cannot be resolved by mutual agreement of the parties
shall be submitted to binding arbitration. This includes, but is not limited to,
alleged violations of federal, state and/or local statutes, claims based on any
purported breach of duty arising in contract or tort, including breach of
contract, breach of the covenant of good faith and fair dealing, violation of
public policy, violation of any statutory, contractual or common law rights, but
excluding workers’ compensation, unemployment matters, or any matter falling
within the jurisdiction of the state Labor Commissioner. The parties agree that
arbitration is the parties’ only recourse for such claims and hereby waive the
right to pursue such claims in any other forum, unless otherwise provided by
law. Any court action involving a dispute which is not subject to arbitration
shall be stayed pending arbitration of arbitrable disputes.

 

(b) Employee and the Company agree that the arbitrator shall have the authority
to issue provisional relief. Employee and the Company further agree that each
has the right, pursuant to California Code of Civil Procedure section 1281.8, to
apply to a court for a provisional remedy in connection with an arbitrable
dispute so as to prevent the arbitration from being rendered ineffective.

 

(c) Any demand for arbitration shall be in writing and must be communicated to
the other party prior to the expiration of the applicable statute of
limitations.

 

(d) The arbitration shall be administered by JAMS pursuant to its Employment
Arbitration Rules and Procedures. The arbitration shall be conducted in San
Diego by a former or retired judge or attorney with at least 10 years experience
in employment-related disputes, or a non-attorney with like experience in the
area of dispute, who shall have the power to hear motions, control discovery,
conduct hearings and otherwise do all that is necessary to resolve the matter.
The parties must mutually agree on the arbitrator. If the parties cannot agree
on the arbitrator after their best efforts, an arbitrator will be selected from
JAMS pursuant to its Employment Arbitration Rules and Procedures. The Company
shall pay the costs of the arbitrator’s fees.

 

15



--------------------------------------------------------------------------------

(e) The arbitration will be decided upon a written decision of the arbitrator
stating the essential findings and conclusions upon which the award is based.
The arbitrator shall have the authority to award damages, if any, to the extent
that they are available under applicable law(s). The arbitration award shall be
final and binding, and may be entered as a judgment in any court having
competent jurisdiction. Either party may seek review pursuant to California Code
of Civil Procedure section 1286, et seq.

 

(f) It is expressly understood that the parties have chosen arbitration to avoid
the burdens, costs and publicity of a court proceeding, and the arbitrator is
expected to handle all aspects of the matter, including discovery and any
hearings, in such a way as to minimize the expense, time, burden and publicity
of the process, while assuring a fair and just result. In particular, the
parties expect that the arbitrator will limit discovery by controlling the
amount of discovery that may be taken (e.g., the number of depositions or
interrogatories) and by restricting the scope of discovery only to those matters
clearly relevant to the dispute. However, at a minimum, each party will be
entitled to at least one deposition and shall have access to essential documents
and witnesses as determined by the arbitrator.

 

(g) The provisions of this Section shall survive the expiration or termination
of the Release, and shall be binding upon the parties.

 

THE PARTIES HAVE READ SECTION 6 AND IRREVOCABLY AGREE TO ARBITRATE ANY DISPUTE
IDENTIFIED ABOVE.

 

________ (Employee)                             ________ (Company)

 

7. Counterparts. This Release may be executed in one or more counterparts which,
when fully executed by the parties, shall be treated as one agreement.

 

8. Advice of Counsel. The Company hereby advises Employee in writing to discuss
this Release with an attorney before executing it. Employee further acknowledges
that the Company will provide Employee twenty-one (21) days within which to
review and consider this Release before signing it. Should Employee decide not
to use the full twenty-one (21) days, then Employee knowingly and voluntarily
waives any claims that he was not in fact given that period of time or did not
use the entire twenty-one (21) days to consult an attorney and/or consider this
Release.

 

9. Right to Revoke. The parties acknowledge and agree that Employee may revoke
this Release for up to seven (7) calendar days following Employee’s execution of
this Release and that it shall not become effective or enforceable until the
revocation period has expired. The parties further acknowledge and agree that
such revocation must be in writing addressed to Steven C. McCracken, Senior
Executive Vice President and Chief Administrative Officer, Callaway Golf
Company, 2180 Rutherford Road, Carlsbad, California 92008, and received no later
than midnight on the seventh day following the execution of this Release by
Employee. If Employee revokes this Release under this section, it shall not be
effective or enforceable, and Employee will not receive the consideration
described in Section 1 above.

 

10. Effective Date. If Employee does not revoke this Release in the timeframe
specified in Section 9 above, the Release shall become effective at 12:01 a.m.
on the eighth day after it is fully executed by the parties.

 

16



--------------------------------------------------------------------------------

11. Severability. In the event any provision or provisions of this Release is or
are held invalid, the remaining provisions of this Release shall not be affected
thereby.

 

IN WITNESS WHEREOF, the parties hereto have executed this Release on the dates
set forth below, to be effective as of the date set forth in Section 10 above.

 

Employee       Company        

Callaway Golf Company, a Delaware corporation

       

By: 

   

[Employee’s Name]

         

[Authorized Signature]

Dated: 

         

Dated: 

   

 

17